DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 81-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-72 of U.S. Patent No. 9,773,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the issued patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 81-100 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stolfo, U.S. 2006/0178994.

81.    (New) A computer-implemented method, comprising:

receiving, by the computer system from the network server, an identifier associated with the anonymized purchase order, (see Stolfo, ¶ 9, 22);
requesting, by the computer system, an actual shipment address for the anonymized purchase order based at least in part on the identifier by generating an encrypted request message that is verified by the network server, (see Stolfo, ¶ 10, 22); and
instructing, by the computer system, shipment of items related to the anonymized purchase order to the actual shipping address, (see Stolfo, ¶ 10, 19, 22)(disclosing providing decryption information to a shipper; whereby upon receipt of the encrypted shipping address from the merchant, the shipper can use the decryption information to decrypt the address and generate a package label bearing the true shipping address of the user so that the merchant is prevented from electronically capturing the true identity of the user).

82.    (New) The computer-implemented method of claim 81, further comprising: obtaining a purchase notification for the anonymized purchase order; and providing a real-time notification to a user associated with the anonymized purchase order, (see Stolfo, fig. 4H)(disclosing that the bank answers the customer’s purchase authorization request).

83.    (New) The computer-implemented method of claim 81, further comprising: prior to receiving the anonymized purchase order:

obtaining, by the network server, a secure anonymous transaction user authentication request;


84.    (New) The computer-implemented method of claim 83, wherein the user uses a user device that utilizes a hardware chip operatively connected to the user device to verify the authenticity of the user, (see Stolfo, ¶ 20, 95)(disclosing an integrated circuit chip card).

85.    (New) The computer-implemented method of claim 81, wherein a mobile device executing a virtual wallet application is utilized to initiate the anonymized purchase order, (see Stolfo, ¶ 3, 19).

86.    (New) The computer-implemented method of claim 85 wherein the virtual wallet application provides a graphical user interface element configured to initiate generating the anonymized shipping address when it is activated, (see Stolfo, ¶ 55)(disclosing that the message forwarded in step 5 includes a form portion, i.e., a portion which requests that the customer supply information such as order information, name, address, credit card information, etc.. wherein a filled out form is returned (step 7, FIG. 4E) to the proxy computer 108, which generates a unique session number #F and provides it to the user computer 106 in step 7.5 (FIG. 4E)).

87.    (New) The computer-implemented method of claim 81, wherein the merchant computer obtains the anonymized purchase order from an associated point-of-sale terminal, (see Stolfo, ¶ 12).



89.    (New) The computer-implemented method of claim 88, wherein the one-time anonymized account number is generated using random number generation, (see Stolfo, ¶ 22)(disclosing that the unique identifier and or encrypted address can be a function of time).

90.    (New) The computer-implemented method of claim 88, wherein the one-time anonymized account number is generating using an encryption procedure, (see Stolfo, ¶ 22).

As per claims 91-100, these claims contain the same or similar features as claims 81-90 rejected above, and therefore the above rejections are applied against claims 91-100 herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUSSELL S GLASS/Primary Examiner, Art Unit 3627